EXHIBIT CHARMING SHOPPES MASTER TRUST SERIES 2004-VFCPAYOFF AND RELEASE AGREEMENT Dated as of October 25, 2009 among SPIRIT OF AMERICA, INC., as Servicer CHARMING SHOPPES RECEIVABLES CORP., as Seller and Class B Purchaser, SHEFFIELD RECEIVABLES CORPORATION, as the Conduit Purchaser, BARCLAYS BANK PLC as Administrator for the Conduit Purchaser and U.S. BANK NATIONAL ASSOCIATION, as Trustee SERIES 2004-VFC PAYOFF AND RELEASE AGREEMENT (the “Agreement”), dated as of October 25, 2009, among SPIRIT OF AMERICA, INC., as Servicer(the “Servicer”), CHARMING SHOPPES RECEIVABLES CORP., as Seller and Class B Purchaser (in such capacities, the “Seller” or the “Class B Purchaser”),
